Citation Nr: 0929037	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  03-18 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In March 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the ROIC.  A transcript of this 
hearing is associated with the claims file.

In June 2006, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.


FINDING OF FACT

A seizure disorder was not shown in service or for many years 
thereafter, and has not been shown by competent and probative 
medical evidence to be etiologically related to the Veteran's 
active service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the ROIC).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a May 2001 letter issued prior to the 
decision on appeal, and in May 2003 and December 2006 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Additional information was requested in an 
April 2007 letter.  Letters in March 2006, May 2006, and 
December 2006 advised the Veteran of how disability 
evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA and private treatment 
records, a VA examination report, Social Security 
Administration (SSA) records, hearing testimony, and lay 
statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
authorizing the release of private medical evidence, and 
providing written argument regarding his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and epilepsy becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he sustained numerous head injuries 
and was knocked unconscious on multiple occasions while 
serving as a boxer in the Army, and that such in-service 
injuries resulted in the development of his current seizure 
disorder.  In addition, he contends that he has experienced 
blackout-type seizures ever since his time in service.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of head injuries or 
seizures.  On an April 1984 medical prescreening form, he 
indicated that he had no epilepsy or seizures of any kind.  
At his service entrance examination in June 1984, his head 
was evaluated as normal.  On an accompanying June 1984 report 
of medical history form, the Veteran indicated that he had no 
epilepsy or fits and no periods of unconsciousness.  On a 
June 1985 chronological record of medical care, it was noted 
that the Veteran had no current or chronic medical problems.  
At a boxing physical examination in June 1985, the Veteran 
denied recent illness or trauma, and his head, eyes, ears, 
nose, and throat (HEENT) were within normal limits.  At a 
boxing physical examination in July 1985, it was noted that 
there was no history of loss of consciousness or head trauma 
and no medical problems, and his HEENT were within normal 
limits.  There is no separation examination of record.

The medical evidence shows that the Veteran experienced two 
major head injuries after his discharge from service.  In 
March 1988, while working as a roofer, he was riding in the 
back of a truck when a gust of wind blew, causing him to fall 
off the truck and land on the left/front part of his face.  
He sustained a left orbital fracture and was rendered 
unconscious.  While hospitalized at a private facility for 
two weeks, he had reconstructive surgery where a steel plate 
was placed in the left temporal/orbital area of his head.  
(The Board notes that, while the Veteran has alternatively 
contended that he suffered a seizure while riding in the back 
of the truck, causing him to fall off and injure himself, the 
evidence documented by VA medical professionals throughout 
the record, as well as the account provided by the Veteran 
himself in other reports, is consistent with the version 
involving a gust of wind, and therefore that version of the 
incident is assigned the greatest probative value.)  In 
November 1999, the Veteran was a passenger in a truck during 
a motor vehicle accident, wherein he was thrown forward and 
hit the right side of his head on the dashboard.  He was 
rendered unconscious and was taken to a private hospital by 
ambulance.  It was on this occasion in November 1999 that the 
Veteran had his first documented seizure (characterized as 
"new onset" in the private hospital treatment record) and 
was diagnosed with a seizure disorder.  The medical evidence 
of record also reflects that the Veteran has struggled with 
alcohol, marijuana, and cocaine abuse since his time in 
service.

The evidence supporting the Veteran's claim for service 
connection is outlined as follows.  Numerous VA treatment 
records have noted that the Veteran reported sustaining head 
injuries and was knocked unconscious while boxing in service.  
Several VA treatment records have documented that the Veteran 
becomes combative and even performs boxing movements (waving 
arms, etc.) in the aftermath of some seizures.  A September 
2002 VA treatment record noted that his seizures were 
"posttraumatic - boxer in military."  In an October 2002 VA 
treatment record, the Veteran's VA doctor stated, "Seizures 
are undoubtedly post traumatic as a result of boxing injuries 
while in the service, in my opinion."  A March 2004 VA 
treatment record noted that the Veteran was a boxer in 
service and that today he gets seizures from all the boxing.  
An April 2004 VA treatment record noted that he had had a 
seizure disorder since approximately 1988, status post boxing 
while in military service.  A February 2006 VA treatment 
record noted that his seizure disorder is related to boxing 
in the military.  A March 2006 VA treatment record noted that 
the Veteran sustained serious head injuries as a boxer in the 
Army and that he probably had seizures before 1999.  A May 
2006 VA treatment record noted that he had had a seizure 
disorder since boxing while in the military.  A July 2006 VA 
treatment record noted that the Veteran had a seizure 
disorder related to pugilism.

The evidence against the Veteran's claim for service 
connection is outlined as follows.  Several VA treatment 
records have noted a history of "withdrawal seizures" since 
November 1999.  Several VA treatment records have noted that 
the Veteran's driver's license has been suspended since 1999 
due to seizure disorder (but not prior).  In June 1999 VA 
treatment records, the Veteran denied having any medical 
issues and stated that he had no seizures.  In a July 1999 VA 
treatment record, he denied blackouts, seizures, delirium 
tremens, and chronic medical problems.

A March 2000 VA treatment record noted that, both four months 
prior and at present, the Veteran smoked crack and then had a 
seizure; his history of seizure was noted to be probably drug 
related.  A March 2000 private treatment record noted that 
there was no history of seizure disorder prior to the 
November 1999 seizure, and that his seizure was possibly 
cocaine-related or possible underlying epilepsy; on this 
occasion, the Veteran stated his belief that his cocaine use 
was probably causing him to have seizures.  An April 2000 VA 
treatment record noted occasional seizures, probably cocaine 
related.  In a May 2000 VA treatment record, the Veteran 
reported a past medical history of seizures, related to his 
1988 head injury and/or exacerbated by cocaine abuse 
(vasoconstriction).  In an August 2000 VA treatment record, 
he related his seizures to his addiction.  In a September 
2000 VA treatment record, he stated that all of his drug 
usage was responsible for his seizures.  In a December 2000 
private treatment record, the Veteran reported having a beer 
the night before and said he thought this might have caused a 
seizure.

On a January 2001 SSA functional capacity assessment, it was 
noted that his seizure disorder had developed in November 
1999 after doing excessive drinking and drugs.  An October 
2001 VA treatment record noted that the Veteran had fallen at 
home after drinking and then having a seizure.  In a 
September 2003 SSA decision, it was noted that the Veteran 
had attributed a seizure in March 2002 to cocaine abuse.  In 
a July 2004 statement, the Veteran's long-term girlfriend 
stated that the Veteran's seizures had begun when he started 
smoking crack cocaine, not while boxing in service.  An 
October 2004 VA treatment record noted that the Veteran had 
had two seizures after playing basketball and that he 
realized he had to be careful not to overexert himself.  In a 
February 2005 statement, the Veteran's ex-wife stated that 
the Veteran kept getting seizures because he was doing drugs.  
A March 2006 VA treatment record noted that the Veteran 
identified the emergence of seizures following his 1999 motor 
vehicle accident.  A July 2006 private treatment record noted 
that he was first diagnosed with seizures after being 
involved in the 1999 car accident.  In light of the results 
of a November 2006 private MRI, an impression was rendered of 
seizure secondary to left temporal frontal lesion suggestive 
of low grade glioma.

The evidence that is pertinent but neutral with regard to the 
Veteran's claim for service connection is outlined as 
follows.  Numerous VA treatment records have classified the 
Veteran's seizures as "traumatic" or "posttraumatic," and 
have documented his seizures as being secondary to prior head 
injury or head trauma.  Several VA treatment records have 
documented his seizures as being due to lack of compliance 
with medication or occurring in the process of regulating his 
medication levels.  An April 2000 VA CT scan of his head 
revealed encephalomalacia in the left temporal lobe, possibly 
secondary to infarct or trauma.  A May 2000 VA treatment 
record noted that his seizures were not related to drinking.  
An August 2000 VA treatment record noted the Veteran's 
history of frequent seizures, cause unknown.  An October 2000 
VA treatment record noted "no clear precipitating factor" 
for his seizure.  An April 2004 VA treatment record noted 
that his seizures are probably due to subtherapeutic levels 
and emotional upset, but also noted that the etiology may be 
posttraumatic or cocaine abuse.  In a January 2005 statement, 
the Veteran's private doctor stated that the Veteran had 
"spontaneous onset" of grand mal seizures in 1999.  A 
February 2005 VA CT scan of his head showed a large area of 
hypodensity involving the left anterior temporal lobe, which 
may be related to prior trauma or ischemic change, but with 
uncertain etiology.  A March 2006 VA treatment record noted 
that the Veteran's seizures were difficult to control, due to 
noncompliance with medication, alcohol and drug use, denial, 
and cognitive dysfunction.  A May 2006 private EEG of his 
head showed localization related epilepsy of temporal origin.

Pursuant to the Board's June 2006 remand, the Veteran 
underwent a VA examination in November 2008.  The examiner 
noted his review of the claims file and outlined the 
pertinent medical history of the Veteran.  The examiner noted 
that, contrary to the Veteran's own reports of in-service 
head injuries, the service treatment records do not document 
head injuries or loss of consciousness while boxing in 
service.  The examiner acknowledged that most boxers do get 
hit in the head and it is well known that seizures can come 
on years after a head injury.  The examiner went on to opine 
that it is as likely as not that the Veteran's various head 
injuries have played a significant part in the genesis of his 
seizure disorder as has his alcohol and drug use also.  He 
stated, however, that the exact role played by 
the Veteran's self reported head injuries from boxing while 
in the service is speculation.

The Board finds that the preponderance of the competent and 
probative evidence shows that the Veteran's current seizure 
disorder was not shown in service or for many years 
thereafter, and is not etiologically related to his active 
service.

The Board acknowledges that some medical evidence suggests a 
link between the Veteran's current seizure disorder and his 
military service, as outlined in detail above.  However, this 
foregoing evidence is either based upon the Veteran's own 
reports regarding his medical history, and/or it is too 
speculative to be probative.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the Veteran that 
have been found to be inaccurate, or because other facts 
present in the record contradict the facts that formed the 
basis for the medical opinion).  Even the October 2002 
opinion rendered by the Veteran's VA doctor appears to have 
been based upon the Veteran's own account of his medical 
history, as no review of the claims file is indicated; in 
addition, this opinion did not address the two post-service 
head injuries or any cocaine withdrawal seizures.  With 
regard to the Veteran's contention that he has experienced 
blackout-type seizures ever since his time in service, the 
Board concludes that this argument is not credible.  In this 
regard, the Veteran's service treatment records are negative 
for any complaints, diagnosis, or treatment of head injuries 
or seizures; the record contains a history provided by the 
Veteran himself to treatment providers that he had never 
experienced blackouts or seizures prior to November 1999; and 
the medical evidence, to include the most recent VA 
examination, have found the Veteran not to be a reliable 
historian.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship 
to other items of evidence); see also See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

The preponderance of the competent medical evidence fails to 
establish a link between the Veteran's current seizure 
disorder and his military service, as outlined in detail 
above.  Instead, this evidence has purported a link between 
his seizure disorder and other nonservice-connected 
disorders, including cocaine and alcohol abuse/withdrawal, 
his 1988 or 1999 head injuries, overexertion, and brain 
glioma.  Significantly, the November 2008 VA examiner 
determined that it would be mere speculation to determine the 
kind of role that the Veteran's self-reported head injuries 
from in-service boxing may have played in the genesis of his 
current seizure disorder, in light of the fact that the two 
post-service head injuries as well as drug and alcohol use 
have been extensively documented in the claims file and are 
opined to have played a significant part in that genesis.  
Therefore, the Board has concluded that this foregoing 
evidence is entitled to more probative weight, as there is 
adequate rational to support the VA examiner's conclusion.  

To the extent that the Veteran himself believes that there is 
a medical nexus between his seizure disorder and his military 
service, it is well established that 
lay persons without medical training, such as the Veteran, 
are not competent to comment on matters requiring medical 
expertise, such as the etiology of a seizure disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In sum, the Board finds that the preponderance of the 
competent and probative evidence shows that the Veteran's 
seizure disorder was not shown in service or for many years 
thereafter, and has not been shown by competent medical 
evidence to be etiologically related to the Veteran's active 
service.  Accordingly, service connection for the Veteran's 
seizure disorder is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


